Citation Nr: 1113494	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  05-10 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran was afforded a hearing at the RO before a local hearing officer in May 2005.  The transcript is of record.

In an August 2007 decision, the Board reopened and remanded the issue for additional development.


FINDING OF FACT

Insofar as the RO granted service connection for the Veteran's Parkinson's disease impairments in a November 2010 rating decision, there is no longer a controversy regarding the issue of entitlement to service connection for Parkinson's disease.


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board pertaining to a claim for service connection for Parkinson's disease.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to Veterans or the dependents or survivors of Veterans.  38 U.S.C.A. § 511(a).  All questions in a matter which under sections 38 U.S.C.A. § 511(a) are subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  Final decisions on such appeals shall be made by the Board.  Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record and applicable provisions of law and regulation.  38 U.S.C.A. § 7104(a).  The Board may dismiss any appeal which fails to allege error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.

In August 2007 the Board remanded the Veteran's claim for service connection for Parkinson's disease.  Thereafter, in November 2010, the RO granted service connection for Parkinson's disease for impairment of the hyopophonic speech, impairment of the bilateral lower extremities, urinary incontinence, right upper extremity and impairment of the facial muscles.

The November 2010 grant of service connection for the Veteran's Parkinson's disease rendered moot the issue of entitlement to service connection for Parkinson's disease as it was a complete grant of the benefit requested.  Additionally, in a March 2011 statement, the Veteran's representative acknowledged that the issue was moot and that "the case should be dismissed".  There no longer exists any case or controversy as to the issue of entitlement to service connection for Parkinson's disease.

The RO having granted service connection for the Veteran's Parkinson's disease, there is no longer a question or controversy with respect to the issue under review.  No greater benefit could be provided.  No exceptions to the mootness doctrine are present.  Thomas v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367- 68 (1995); Bond v. Derwinski, 2 Vet. App. 376, 377 (1992); 38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.

It is noted that the certification of appeal lists an issue of service connection for coronary artery disease as being on appeal.  This too was granted in the November 2010 rating action, and as such, is not on appeal.


ORDER

The appeal for entitlement to service connection for Parkinson's disease is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


